

SECURITY AGREEMENT, PLEDGE AND FINANCING STATEMENT


 
This Security Agreement, Pledge and Financing Statement (this “Agreement”) is
made and entered into June 16, 2006, effective as of March 31, 2006, by UNITED
HERITAGE CORPORATION, a Utah corporation, and UHC NEW MEXICO CORPORATION, a New
Mexico corporation (individually and collectively, the “Debtor”), in favor of
Sterling Bank (the “Secured Party”).
 
RECITALS


WHEREAS, Debtor, Lothian Oil, Inc., Lothian Oil (USA) Inc., and Lothian Oil
Texas I, Inc. (collectively, “Borrower”) executed and delivered to Secured Party
that certain revolving promissory note dated as of even date herewith in the
face amount of $20,000,000.00 (whether one or more and as the same may be
amended, restated, rearranged or modified, the “Note”); and
 
WHEREAS, the Note evidences a loan more particularly described in that certain
Amended and Restated Credit Agreement dated as of even date herewith by and
between Borrower and Secured Party as the same may be modified or amended, from
time to time (the “Credit Agreement”); and
 
WHEREAS, the Debtor has executed and delivered this Agreement pursuant to the
Credit Agreement for the purpose of securing and providing for the repayment of
all of its obligations to Secured Party under the Credit Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Debtor and Secured Party hereby agree as
follows:
 
Section 1.   Definitions.
 
(a)  As used in this Agreement, the following terms shall have the respective
meanings set forth below (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
“Collateral” shall have the meaning assigned to that term in Section 2 of this
Agreement.
 
“Event of Default” shall have the meaning assigned to that term in Section 6(a)
of this Agreement.
 
“Indebtedness” means all amounts due or owing to Secured Party by the Debtor
under the Credit Agreement.
 
“Obligations” means the Obligations defined in the Credit Agreement, including
without limitation, the Indebtedness.
 
“Permitted Liens” has the meaning ascribed thereto in the Credit Agreement.
 
“Security Documents” shall have the meaning set forth in the Credit Agreement.
 
“UCC” means the Uniform Commercial Code as in effect in the State of Texas as of
the date hereof.
 
(b)  All terms used in this Agreement which are defined in the UCC, other than
those which are specifically defined in Section l(a) above or under the Credit
Agreement, shall have the same meaning herein as in the UCC.
 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Grant of Security Interest.
 
The Debtor hereby grants to Secured Party, to secure the payment and performance
in full of all of the Obligations, a security interest in and a lien on and so
pledges and assigns to Secured Party all of the Debtor’s right, title and
interest in, to and under the following properties, assets and rights, in each
case, wherever located, all accessions and additions thereto, all substitutions
and replacements therefor, and all proceeds and products thereof (all of the
same being hereinafter called the “Collateral”): All improvements and all
personal property of any kind or character defined in and subject to the
provisions of the UCC, including the proceeds and products from any and all of
such improvements and personal property, including, but not limited to, the
improvements and personal property situated on, incident, appurtenant or
belonging to and used in connection with, any of the Oil and Gas Properties as
described in the other Security Instruments executed in connection with the
Credit Agreement, a copy of such descriptions being attached hereto on Exhibit
“A” and incorporated herein by reference, including, but not limited to, pipe,
casing, tubing, rods, storage tanks, boilers, loading racks, pumps, foundations,
warehouses, furniture, fixtures, equipment, raw materials, inventory, goods,
contract rights, accounts receivable, receivables, rights to the payment of
money, insurance refund claims and all other insurance claims and proceeds,
deposit accounts, all tax refund claims, license fees, computer programs,
computer software, engineering drawings, and all recorded data of any kind or
nature, regardless of the medium of recording including, without limitation, all
software, writings, plans, specifications and schematics, and all other personal
property and equipment of every kind and character.
 
Section 3.  Representations and Warranties. The Debtor represents and warrants,
as of the date hereof, to Secured Party as follows:
 
(a) The chief executive office and principal place of business of the Debtor is
located at 405 N. Marienfeld, Suite 200, Midland, Texas 79701.
 
(b) The Debtor is the owner of all of the Collateral free and clear of any lien,
security interest, charge or encumbrance of any kind or nature, except as
permitted under the Credit Agreement. Except as permitted under the Credit
Agreement, all of the Collateral is free from any material credit, deduction,
allowance, defense, dispute, setoff or counterclaim and there is no material
extension or indulgence with respect thereto.
 
(c) This Agreement has been duly executed and delivered by the Debtor and
creates a valid security interest in, and lien on, the Collateral securing the
payment of the Indebtedness. Upon the making of the filings and the taking of
all other actions necessary to perfect the security interests created hereby,
including, without limitation, those actions specified in Section 4, the
security interests created by this Agreement will be duly perfected security
interests, subject to no equal or prior lien, security interest or encumbrance
of any kind or nature other than as permitted under the Credit Agreement.
 
Section 4.  Covenants. During the term of this Agreement and until all the
obligations with respect to the Indebtedness have been fully and finally paid
and discharged in full, the Debtor covenants and agrees with Secured Party that:
 
(a)  Except in the ordinary coarse of business, the Debtor will not make any
compromise or settlement with respect to any material portion of the Collateral
without notice to and consent of Secured Party.
 
(b)  From time to time, the Debtor shall, at its own expense, promptly give,
execute, deliver, file and/or otherwise formalize any such notice, statement,
instrument, document, agreement or other papers, and do all such other acts and
things, as may be necessary or desirable, or as Secured Party may reasonably
request, in order to create, evidence, preserve, perfect, validate or continue
any lien or security interest created pursuant to this Agreement or to enable
Secured Party to exercise or enforce its rights hereunder with respect to such
lien or security interest, or otherwise further to effect the purposes of this
Agreement. Without limiting the generality of the foregoing, the Debtor shall,
at any time or from time to time upon the request of Secured Party and at the
Debtor’s own expense, execute, acknowledge, witness, deliver, file and/or record
such financing and continuation statements, notices, additional assignments and
other documents or instruments (all of which shall be in form and substance
satisfactory to Secured Party and its counsel) as Secured Party may from time to
time reasonably request for the perfection of the liens and security interests
created hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  The Debtor shall promptly notify Secured Party (i) of any material changes
in any fact or circumstance represented or warranted by the Debtor with respect
to any material portion of the Collateral, (ii) of any material impairment of
the Collateral and (iii) of any claim, action or proceeding affecting title to
all or any material portion of the Collateral.
 
(d)  Except for the liens and security interests created by this Agreement and
the Permitted Liens in the Collateral, the Debtor shall at its own expense
defend the Collateral against any and all liens, claims, security interests and
other encumbrances or interests, howsoever arising.
 
(e)  The Debtor shall at all times keep accurate and complete records with
respect to the Collateral, including, without limitation, records of all
payments made, credit granted and proceeds received in connection therewith.
 
(f)  The Debtor shall not relocate its principal place of business or chief
executive office to a county or state other than that specified in Section 3(a)
of this Agreement. The Collateral will be kept at Debtor’s principal place of
business, its chief executive office or those locations listed on Exhibit “A”
hereto, and the Debtor will not remove the Collateral from such locations.
 
(g)  The Debtor will keep the Collateral in good condition, repair and working
order (reasonable wear and tear excepted) and will not use the same in violation
of law or any policy of insurance thereon. Secured Party, or its designee, may
inspect the Collateral at any reasonable time, wherever located. The Debtor has
at all times operated, and the Debtor will continue to operate, its business in
compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances.
 
Section 5.  Powers of the Secured Party.
 
(a)  The Debtor hereby irrevocably designates and appoints Secured Party as its
attorney-in-fact, with full power of substitution, for the purposes of carrying
out the provisions of this Agreement and taking any action and executing any
instrument that Secured Party may reasonably request pursuant to this Agreement,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest.
 
(b)  Without limiting the generality of Section 5(a) hereof, the Debtor hereby
irrevocably authorizes and empowers Secured Party, after the occurrence and
during the continuance of any Event of Default, at the expense of the Debtor,
either in Secured Party’s own name or in the name of the Debtor, at any time and
from time to time:
 
(i)  to ask, demand, receive, issue a receipt for, give acquittance for, settle
and compromise any and all monies which may be or become due or payable or
remain unpaid at any time or times to the Debtor, and any and all other property
which may be or become deliverable at any time or times to the Debtor, under or
with respect to the Collateral;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)  to endorse any drafts, checks, orders or other instruments for the payment
of money payable to the Debtor on account of the Collateral (including any such
draft, check, order or instrument issued by any insurance company payable
jointly to the Debtor and Secured Party); and
 
(iii)  to settle, compromise, prosecute or defend any action, claim or
proceeding, or take any other action, all either in its own name or in the name
of the Debtor or otherwise, which Secured Party may deem to be necessary or
advisable for the purpose of exercising and enforcing its powers and rights
under this Agreement or in furtherance of the purposes hereof, including any
action which by the terms of this Agreement is to be taken by the Debtor.
 
(c)  Nothing in this Agreement shall be construed as requiring or obligating
Secured Party to make any demand or to make any inquiry as to the nature or
sufficiency of any payment received by it or to present or file any claim or
notice, or to take any other action with respect to any of the Collateral or the
amounts due or to become due under any thereof, or to collect or enforce the
payment of any amounts assigned to it or to which it may otherwise be entitled
hereunder at any time or times other than to account for amounts or Collateral
received.
 
(d)  Secured Party shall be entitled at any time to file this Agreement, or a
carbon, photographic or any other reproduction of this Agreement, as a financing
statement, but the failure of Secured Party to do so shall not impair the
validity or enforceability of this Agreement. Secured Party shall have no duty
to comply with any recording, filing or other legal requirements necessary to
establish or maintain the validity, priority or enforceability of, or Secured
Party’s rights in or to, any of the Collateral.
 
(e)  In its discretion, Secured Party may discharge taxes and other encumbrances
not timely paid by Debtor as provided in the Credit Agreement at any time levied
or placed on any of the Collateral, make repairs thereto and pay any necessary
filing fees. The Debtor agrees to reimburse Secured Party on demand for any and
all reasonable expenditures so made with interest on unpaid amounts at the
maximum rate permitted by law. Secured Party shall have no obligation to the
Debtor to make any such expenditures, nor shall the making thereof relieve the
Debtor of any Event of Default.
 
(f)  Anything herein to the contrary notwithstanding, the Debtor shall remain
liable under each contract or agreement comprised in the Collateral to be
observed or performed by the Debtor thereunder. Secured Party shall not have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by Secured Party of any payment
relating to any of the Collateral, nor shall Secured Party be obligated in any
manner to perform any of the obligations of the Debtor under or pursuant to any
such contract or agreement, to make inquiry as to the nature or sufficiency of
any payment received by Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to or force any
performance or to collect the payment of any amounts which may have been
assigned to Secured Party or to which Secured Party may be entitled at any time
or times other than to account for amounts or Collateral received. Secured
Party’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under §9-207 of the UCC or
otherwise, shall be to deal with such Collateral in the same manner as Secured
Party deals with similar property for its own account.
 
(g)  After the occurrence and during the continuance of an Event of Default,
Secured Party may demand, sue for, collect, or make any settlement or compromise
which it deems desirable with respect to the Collateral. After the occurrence of
an Event of Default regardless of the adequacy of Collateral or any other
security for the Indebtedness, any deposits or other sums at any time credited
by or due from Secured Party to the Debtor may at any time be applied to or set
off against any of the Indebtedness.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)  If an Event of Default shall have occurred and is continuing, the Debtor
shall, at the request of Secured Party, notify obligors on chattel paper and
general intangibles of the Debtor and obligors on instruments for which the
Debtor is an obligee of the security interest of Secured Party in any chattel
paper, general intangible or instrument and that payment thereof is to be made
directly to Secured Party or to any financial institution designated by Secured
Party as Secured Party’s agent therefor, and Secured Party may itself, if an
Event of Default shall have occurred and is continuing, without notice to or
demand upon the Debtor, so notify said obligors. After the making of such a
request or the giving of any such notification, the Debtor shall hold any
proceeds of collection of chattel paper, general intangibles and instruments
received by the Debtor as trustee for Secured Party without commingling the same
with other funds of the Debtor and shall turn the same over to Secured Party in
the identical form received, together with any necessary endorsements or
assignments. Secured Party shall apply the proceeds of collection of chattel
paper, general intangibles and instruments received by Secured Party to the
Indebtedness, such proceeds to be immediately entered after final payment in
cash of the items giving rise to them.
 
Section 6.  Default.
 
(a)  It shall constitute an Event of Default under this Agreement if an “Event
of Default” shall occur under the Credit Agreement, any Guarantor defaults under
the Guaranty (as defined in the Credit Agreement) or if Debtor shall default in
any of its obligations under this Agreement.
 
(b)  If an Event of Default shall have occurred, in addition to any other rights
and remedies that may be available to Secured Party under the UCC or under
Section 5(a) or 5(b) of this Agreement or otherwise under this Agreement or at
law, Secured Party shall also have the following rights and powers:
 
(i)  Secured Party may, without being required to give any notice except as
hereinafter provided, sell the Collateral, or any part thereof, at public or
private sale, for cash, upon credit or for future delivery and at such price or
prices as Secured Party deems satisfactory, and Secured Party and/or its
collateral agent may be the purchaser of any or all of the Collateral so sold
and thereafter hold the same absolutely free from any right or claim of
whatsoever kind, and the Indebtedness or any portion of the Indebtedness may be
applied as a credit against the purchase price.
 
(ii)  upon any such sale, Secured Party shall have the right to deliver, assign
and transfer to the purchaser thereof the Collateral so sold. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right of whatsoever kind by or on behalf of the Debtor, including any equity or
rights of redemption of the Debtor and the Debtor hereby specifically waives, to
the extent permitted by applicable law, all rights of redemption, stay or
appraisal which it has or may have under any rule or law or statute now existing
or hereafter adopted.
 
(iii)  Secured Party shall give the Debtor five (5) business days’ written
notice (which the Debtor agrees is reasonable notification within the meaning of
§9.611 of the UCC) of its intention to make any such public or private sale.
Such notice, in case of a public sale, shall state the time and place fixed for
such sale and, in case of a private sale, shall state the date after which such
sale is to be made.
 
 
5

--------------------------------------------------------------------------------

 
 
(iv)  any such public sale shall be held at such time or times within ordinary
business hours and at such places as Secured Party may fix in the notices of
such sale. At any such sale the Collateral may be sold in one lot as an entirety
or in separate parcels, as Secured Party may determine.
 
(v)  Secured Party shall not be obligated to make any sale pursuant to any such
notice. Secured Party may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the same shall be so adjourned.
 
(vi)  in case of any sale of all or any part of the Collateral on credit or for
future delivery, the Collateral so sold may be retained by Secured Party until
the selling price is paid by the purchaser thereof, but Secured Party shall not
incur any liability in case of the failure of such purchaser to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
again be sold upon like notice.
 
(vii)  Secured Party instead of exercising the power of sale herein conferred
upon it, may proceed by a suit or suits at law or in equity to foreclose the
liens and security interests granted in this Agreement and sell the Collateral,
or any portion thereof, under a judgment or decree of a court or courts of
competent jurisdiction.
 
(viii)  Secured Party shall have the right to take possession of the Collateral,
and for that purpose Secured Party may, so far as the Debtor can give authority
therefor, enter upon any premises on which the Collateral may be situated and
remove the same therefrom. The Debtor waives any and all rights that it may have
to a judicial hearing in advance of the enforcement of any of Secured Party’s
rights hereunder, including, without limitation, its right following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights with respect thereto. To the extent that any of the Indebtedness is to be
paid or performed by a person other than the Debtor, the Debtor waives and
agrees not to assert any rights or privileges which it may have under the UCC.
 
(c)  Secured Party shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any private sale other than for its own
gross negligence, willful misconduct or bad faith. The Debtor hereby waives, to
the maximum extent permitted by applicable law, any claims against Secured Party
arising by reason of the fact that the price at which the Collateral may have
been sold at such private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Indebtedness, even if Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree.
 
(d)  Secured Party shall not be obligated to pursue or exhaust its rights and
remedies against any particular Collateral or other security for the
Indebtedness before pursuing or enforcing its rights and remedies against any
other Collateral or other security for the Indebtedness.
 
(e)  To the extent permitted by law, the Debtor hereby waives (i) any rights to
require Secured Party to proceed first against any other Person, to exhaust its
rights in the Collateral or other security for the Indebtedness or to pursue any
other right that Secured Party might have, and (ii) all rights of marshalling in
respect of any and all of the Collateral.
 
(f)  Without precluding any other methods of sale, the Debtor acknowledges that
the sale of the Collateral shall have been made in a commercially reasonable
manner if conducted in conformity with reasonable commercial practices of banks
disposing of similar property. Secured Party shall not be liable for any
depreciation in the value of the Collateral.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)  Remedies of Secured Party are cumulative and the exercise of any one or
more of the remedies provided herein shall not be construed as a waiver of any
of the other remedies of Secured Party.
 
(h)  If an Event of Default shall have occurred, the proceeds of any sale of or
other realization upon all or any part of the Collateral and any other amounts
held by Secured Party under this Agreement shall be applied by Secured Party as
provided in the Credit Agreement.
 
Any amounts remaining after such applications shall be remitted to the Debtor,
its successors or assigns, or as a court of competent jurisdiction may otherwise
direct.
 
Section 7.  General Provisions.
 
(a)  This Agreement shall remain in full force and effect until all of the
Indebtedness shall have been satisfied in full.
 
(b)  The lien and security interest created hereunder and the Debtor’s
obligations hereunder and Secured Party’s rights hereunder shall not be
released, diminished, impaired or adversely affected by the occurrence of any
one or more of the following events:
 
(i)  the taking or accepting of any other security or assurance for any or all
of the Indebtedness;
 
(ii)  any release, surrender, exchange, subordination or loss of any security or
assurance at any time existing in connection with any or all of the
Indebtedness;
 
(iii)  the modification of, amendment to, or waiver of compliance with any terms
of the Credit Agreement;
 
(iv)  any renewal, extension and/or rearrangement of the payment of any or all
of the Indebtedness or any statement, indulgence, forbearance or compromise that
may be granted or given by Secured Party to the Debtor or any other Person;
 
(v)  any neglect, delay, omission, failure or refusal of Secured Party to take
or prosecute any action in connection with any agreement, document or other
instrument evidencing, securing or assuring the payment of any or all of the
Indebtedness; or
 
(vi)  the illegality, invalidity or unenforceability of all or any part of the
Indebtedness.
 
(c)  This Agreement or any term hereof may be amended or changed only by an
instrument in writing executed jointly by the Debtor and Secured Party.
 
(d)  Each right, power and remedy herein specifically granted to Secured Party
or otherwise available to it shall be cumulative, and shall be in addition to
every other right, power and remedy herein specifically given or now or
hereafter existing at law, in equity, or otherwise (including, without
limitation, all rights, powers and remedies granted to a secured party under the
UCC), and each such right, power and remedy, whether specifically granted herein
or otherwise existing, may be exercised at any time and from time to time as
often and in such order as may be deemed expedient by Secured Party in its sole
and complete discretion. The provisions of this Agreement may only be waived by
an instrument in writing signed by Secured Party, and no failure on the part of
Secured Party to exercise, and no delay in exercising, and no course of dealing
with respect to, any such right, power or remedy, shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)  The manner and place of service of all notices, requests, demands or other
communications to be sent hereunder shall be sent as set forth in Section 8.3 of
the Credit Agreement.
 
(f)  This Agreement shall be binding upon the Debtor and its successors and
assigns and shall inure to the benefit of Secured Party and its successors and
assigns. The Debtor may not, without the prior written consent of Secured Party,
assign any of its rights, duties or obligations hereunder.
 
(g)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.
 
(h)  The descriptive headings of the several sections of this Agreement are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.
 
(i)  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity of enforceability or such provision
in any other jurisdiction.
 
(j)  This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument.
 
(k)  In the event of any conflict or inconsistency between the terms, covenants,
conditions and provisions set forth in this Agreement and the terms, covenants,
conditions and provisions set forth in the Credit Agreement, the terms,
covenants, conditions and provisions of the Credit Agreement shall prevail.
 
[signature page follows]
 
 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Debtor and Secured Party have executed this Agreement as
of the date first above written.
 

        “Debtor”       UNITED HERITAGE CORPORATION  
   
   
    By:   /s/ C. Scott Wilson  

--------------------------------------------------------------------------------

C. Scott Wilson,   Chief Executive Officer and President

 
 

        UHC NEW MEXICO CORPORATION  
   
   
    By:   /s/ C. Scott Wilson  

--------------------------------------------------------------------------------

C. Scott Wilson,   Chief Executive Officer and President

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

        “Secured Party”       STERLING BANK  
   
   
    By:   /s/ Daniel G. Steele  

--------------------------------------------------------------------------------

Daniel G. Steele,   Senior Vice President

 
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT “A”
 
 
A-1

--------------------------------------------------------------------------------

 

 